 



Exhibit 10.2

AGREEMENT

     This Agreement is entered into as of April 1, 2005 by and between The
Yankee Candle Company, Inc., a Massachusetts corporation with an address of 16
Yankee Candle Way, South Deerfield, MA 01373 (the “Company”) and Robert R.
Spellman of 89 Far Reach Road, Westwood, MA 02090 (“Mr. Spellman”).

Background

     A. Mr. Spellman served as Senior Vice President, Finance and Chief
Financial Officer of the Company since November 1998, and as a Director of the
Company since June 2002.

     B. In 2004, Mr. Spellman informed the Company of his intention to retire
following the end of the Company’s Fiscal 2004. As of the date hereof,
Mr. Spellman formally retired from the above position and in connection with his
retirement also resigned as a member of the Company’s Board of Directors.

     C. The Company has requested and Mr. Spellman has agreed (i) that
Mr. Spellman will assist the Company and his successor as Chief Financial
Officer in the transition process, (ii) provide certain consulting services as
requested, and (iii) enter into noncompetition and nonsolicitation agreements,
all as more fully set forth below.

     NOW, THEREFORE, in consideration of the mutual promises contained herein,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

     1. Confirmation of Effective Date. The Company and Mr. Spellman agree that
Mr. Spellman’s retirement is and shall be deemed effective as of April 1, 2005
(the “Effective Date”), and that his employment relationship with the Company
has therefore terminated as of such Effective Date. Nothing contained in this
Agreement shall in any way extend Mr. Spellman’s period of employment beyond the
Effective Date.

     2. Payment to Mr. Spellman. The Company will pay to Mr. Spellman an amount
equal to Three Hundred Thousand ($300,000) Dollars. The foregoing amount shall
be paid in equal monthly payments commencing in April 2005 and continuing for a
period of two (2) years thereafter (the “Payment Period”), subject to
Mr. Spellman’s performance of his covenants under this Agreement.

     3. Consulting and Transition Services. In consideration of the payment
referenced in Section 2 above, Mr. Spellman agrees to be available during the
Payment Period to provide informal consulting services if and as requested by
the Company in connection with (i) the process of transitioning his duties and
responsibilities to his successor as Chief Financial Officer, including
providing necessary information regarding the Company’s past finances, financial
statements, and SEC filings and the like to the extent the same are not readily
available from other sources, or other such advice, consultation or services
relating to the transition and (ii) general matters relating to the Company’s
business and relations with investors and the Board of Directors. However, it is
agreed that these services are not intended to be frequently requested or to
require an extended or unreasonable commitment of time on the part of
Mr. Spellman.

     4. Noncompetition and Nonsolicitation Covenants. In consideration of the
payment referenced in Section 2 above, Mr. Spellman covenants and agrees as
follows:

 



--------------------------------------------------------------------------------



 



          4.1 Noncompetition. The parties acknowledge that by virtue of his
length of service and position with the Company, and his exposure to the
Company’s Proprietary Information, Mr. Spellman possesses valuable knowledge,
information, experience and expertise regarding the operations of the Company’s
business that would be harmful to such business if Mr. Spellman were to engage
in the conduct prohibited below. Accordingly, Mr. Spellman hereby covenants and
agrees that he will not at any time during the Payment Period engage directly or
indirectly in any business or enterprise (whether as owner, individual
proprietor, partner, officer, director, employee, consultant, independent
contractor, investor, lender or in any other capacity whatsoever, except as the
holder of not more than 1% of the outstanding stock of a publicly-held company)
that is competitive with the Company’s business as conducted on the Effective
Date or as planned by the Company during the time of Mr. Spellman’s employment
with the Company, including but not limited to any business or enterprise that
(i) develops, manufactures, markets, licenses or sells candles, candle
accessories, home or personal fragrance products, or (ii) otherwise provides any
other consumer product or service that competes with any product or service
developed, manufactured, marketed, licensed, sold or provided by the Company, or
which the Company planned during the time in which Mr. Spellman was employed
with the Company to develop, manufacture, market, license, sell or provide.

     The foregoing provision is not intended to prohibit Mr. Spellman from
providing any informal consultation or advice to any of his three sons in
connection with their business activities.

          4.2 Nonsolicitation. Mr. Spellman further covenants and agrees that
during the Payment Period he will not, either alone or in association with
others, directly or indirectly (i) recruit, solicit for employment, hire or
engage as a consultant or independent contractor any person who is now or
hereafter employed by the Company, or otherwise assist in such process; provided
that this clause shall not apply to the solicitation, hiring or engagement of
any individual whose employment with the Company has been terminated for a
period of twelve (12) months or longer; or (ii) induce or attempt to induce any
employee of the Company to terminate his/her employment with the Company; or
(iii) recommend to any third party the solicitation for employment of any person
who is now or hereafter employed by the Company.

          4.3 Interpretation. Mr. Spellman acknowledges and agrees that given
his position and length of tenure at the Company, and his exposure to and
knowledge of the Company’s proprietary information and business practices, the
foregoing agreements are necessary to protect legitimate business interests of
the Company and are reasonable in scope and duration to accomplish such
purposes. If any restriction set forth in this Section 4 is found by any court
of competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable. Mr. Spellman acknowledges that any failure on his part to comply
with any of the terms of this Section may result in serious harm to the Company
and further acknowledges that any such breach is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, Mr. Spellman agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
Section 4.

     5. Nondisclosure of Proprietary Information. Mr. Spellman covenants and
agrees to keep strictly confidential and not to directly or indirectly disclose
or furnish to any party, or use for his own or any other party’s benefit or
account, any “Proprietary Information” of the Company. For purposes of this
Agreement, “Proprietary Information” shall mean information, knowledge and
documentation relating to the Company’s (i) strategic plans and business or
marketing plans, strategies or concepts, (ii) trade secrets, new product
development plans or concepts, new or existing products, packaging, prototypes,
formulae, specifications, designs, production or design know-how, procedures or
processes, (iii) inventories, (iv) inventions, discoveries, research and
development, (v) trademarks, copyrights, patents, licenses and other
intellectual property, (vi) distribution or sales methods and plans, (vii) sales
figures, revenues, pricing and cost information, projections and forecasts, and
any other information relating to the finances or financial condition of the
Company, (viii) customer or supplier lists, (ix) cost of goods

2



--------------------------------------------------------------------------------



 



manufactured or sold and customer or vendor pricing, (x) relationships between
the Company and any of its existing or prospective customers, suppliers,
ultimate customers, landlords or affiliates, (xi) personnel data and employee
lists, (xii) pending business transactions, mergers, acquisitions or contract
negotiations and (xiii) other such information and materials which are
proprietary to the Company and which have been communicated to, or learned,
developed or otherwise acquired by, Mr. Spellman in the course of his employment
with the Company. Mr. Spellman will return on or before his last day of
employment and/or refrain from taking with him or copying any and all
Proprietary Information, Company property or other such sensitive or
confidential materials.

     Notwithstanding the foregoing, “Proprietary Information” shall not include:
(a) information which is in the public domain through no unlawful conduct, fault
or breach of or by any party required to keep the information confidential;
(b) information that is received from a third person having no direct or
indirect secrecy or confidentiality obligation to the Company with respect to
such information and having the legal right to disclose such information; or (c)
information and knowledge independently developed by Mr. Spellman without the
use of any such Proprietary Information.

     6. Mutual General Release. In consideration of the mutual promises
contained herein, the Company hereby releases Mr. Spellman and his successors,
heirs and assigns, and Mr. Spellman hereby releases the Company and its
officers, directors, employees and their respective successors and assigns, from
all claims, controversies, liabilities, demands, causes of action, debts,
obligations, promises, acts, agreements, rights of contribution and/or
indemnification, and damages of whatever kind or nature, whether known or
unknown, suspected or unsuspected, foreseen or unforeseen, liquidated or
contingent, actual or potential, jointly and individually, that either party has
had or now has, based on any and all aspects of Mr. Spellman’s employment with
the Company or his separation from that employment, other than any such matters
arising in connection with an alleged breach of this Agreement by either party.
Each party hereby represents, covenants and agrees that it has not and will not
ever bring against the other any claim, action, suit or other proceeding in any
court, administrative agency or other tribunal of the United States or any state
thereof with respect to any of the foregoing or any other claims or causes of
action arising or which may have existed at any time prior to the date of this
Agreement.

     7. Mutual Non-Disparagement. The Company and Mr. Spellman each hereby agree
not to engage in any conduct which is either intended to or could reasonably be
expected to harm Mr. Spellman, in the case of the Company, or the Company in the
operation of its business, in the case of Mr. Spellman. Without limiting the
foregoing, each agrees that they will not take any action, legal or otherwise,
which might embarrass, harass, or adversely affect the other or which might in
any way work to the detriment, directly or indirectly, of the other. In
particular, and by way of illustration not limitation, each agrees that they
will not, in any private or public forum (including over the Internet or via any
form of media), verbally or in writing, disparage the good will, name, morale or
business reputation or business practices of the other. The foregoing is not
intended to prevent either party from enforcing any of its rights under this
Agreement.

     8. Miscellaneous. This Agreement contains the entire agreement of the
parties with respect to the subject matter addressed herein and may not be
amended or otherwise modified except in a written document signed by both
parties. The Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns. This Agreement shall be
governed by the laws of the Commonwealth of Massachusetts and the parties hereby
submit to the Commonwealth of Massachusetts as the exclusive venue and
jurisdiction for the resolution of any disputes arising pursuant to this
Agreement.

3



--------------------------------------------------------------------------------



 



     Executed under seal as of the date set forth above.

THE YANKEE CANDLE COMPANY, INC.

         
By:
  /s/ Craig W. Rydin   /s/ Robert R. Spellman

       

  Craig W. Rydin   Robert R. Spellman

  Chairman and Chief Executive Officer    

4